                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RIO GRANDE FOUNDATION,

             Plaintiff,

v.                                                         CV No. 17-768 JCH/CG

CITY OF SANTA FE, NEW MEXICO, et al.,

             Defendants.

       AMENDED ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record.

      IT IS HEREBY ORDERED that a status conference will be held by telephone on

Tuesday, January 21, 2020, at 3:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                _____________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
